ORDER
Petitioner requests this Court to issue a writ of certiorari to review the decision of the Court of Appeals in State v. Cox, 287 S. C. 260, 335 S. E. (2d) 809 (Ct. App. 1985).
We grant the writ as to Question 1 and deny the writ as to the other Questions presented in the Petition. Additionally, we issue a writ on the following question:
Did the trial judge err by charging the jury it could not find defendant Armstrong guilty unless it also found defendant Cox guilty?
The Appendix shall be docketed as the Transcript of Record as of the date of this order. Petitioner shall file eight additional copies of the Appendix by the deadline for filing the petitioner’s brief. The materials in the Appendix are not required to be certified copies. The parties are directed to file briefs in accordance with Supreme Court Rule 8, except only one original brief and nine copies shall be required. This matter shall proceed in conformity with this Court’s rules.